PER CURIAM.
We affirm the conviction of Gary Louis Kemp for two counts of uttering a forged instrument and two counts of grand theft, but remand for correction of the sentence.
Kemp was sentenced within the guidelines range; however, the court imposed community service pursuant to section 27.-3455, Florida Statutes (1985). Application of this section to crimes committed before its effective date violates ex post facto constitutional restrictions. See Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986).
AFFIRMED in part, REVERSED and REMANDED in part.
UPCHURCH, C.J., and ORFINGER and COBB, JJ., concur.